DETAILED ACTION
Status of Claims:
Claims 21 – 40 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,108,719. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patent.

Pending Application (17/459,677)
U.S. Patent (11,108,719)
21. A method comprising:
1. A method comprising:
receiving, at a computing device, a message from a first user addressed to an account of a second user, the message comprising a time-to-live (TTL) restriction that enables the message to self-destruct after delivery; 
receiving, at a computing device over a network from a first user, a message addressed to an inbox associated with a second user, said message comprising message content and a time-to-live (TTL) restriction embedded within metadata of the message, said TTL restriction comprising a TTL flag indicating the message is being sent via short-lived (SL) protocol that enables said message to self-destruct in accordance with the TTL restriction, said TTL flag comprising first information restricting types of 

determining, via the computing device, that the second user's message account hosting the inbox of said second user supports SL protocol;
storing, by the computing device, the message in a database;

creating, by the computing device, a link message comprising a link to the stored message, the link message further comprising the TTL restriction;

delivering, by the computing device, the link message to an inbox associated with the account of the second user;
delivering, over the network, the message to the inbox of said second user;

parsing, via the computing device, said message to determine when said TTL restriction is satisfied, said parsing comprising parsing said metadata to identify the TTL flag;
monitoring, by the computing device, over a network, the inbox for an event that satisfies the TTL restriction; and
monitoring, via the computing device, an environment to detect an event satisfying the first information or second information of said TTL flag; and
causing, by the computing device, in response to detection of the event, the link message to be 



23. The method of claim 21, wherein said TTL restriction comprises a specific timing for when said deletion is to occur.
6. The method of claim 1, wherein said flag comprises a specific timing for when said deletion is to occur.


24. The method of claim 21, wherein said TTL restriction comprises a restriction disabling the second user's ability to duplicate and store said link message.
7. The method of claim 1, wherein said TTL restriction comprises a restriction disabling the second user's ability to duplicate and store said message.


26. The method of claim 21, further comprising: 
9. The method of claim 1, further comprising:

communicating, over the network, message content of the message to an advertisement platform for identification of an advertisement associated with said message content; and
communicating, over the network, said message content to an advertisement platform for identification of an advertisement associated with said message content; and

communicating, over the network, said identified advertisement to said second user for display in association with the display of the link message.
communicating, over the network, said identified advertisement to said second user for display in association with the display of the message.

	
Claim 21 of the application includes the limitations “storing, by the computing device, the message in a database”, “creating, by the computing device, a link message comprising a link to the stored message, the link message further comprising the TTL restriction”, and “delivering, by the computing device, the link message to an inbox associated with the account of the second user” which are anticipated by dependent claim 2 of the patent. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In interpreting the claims, in light of the specification and the claims filed on September 8, 2021, the Examiner finds the claimed invention to be patentably distinct from the available prior art(s).
	With regards to the independent claims, available prior art(s) does/do not teach, singly or in combination, “receiving, at a computing device, a message from a first user addressed to an account of a second user, the message comprising a time-to-live (TTL) restriction that enables the message to self-destruct after delivery; storing, by the computing device, the message in a database; creating, by the computing device, a link message comprising a link to the stored message, the link message further comprising the TTL restriction; delivering, by the computing device, the link message to an inbox associated with the account of the second user; monitoring, by the computing device, over a network, the inbox for an event that satisfies the TTL restriction; and causing, by the computing device, in response to detection of the event, the link message to be deleted from the inbox of the second user, wherein the stored message is also deleted from the database.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458